Citation Nr: 9903394	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran, who 
served on active duty from June 1967 to June 1971, appealed 
that decision and the case was forwarded to the Board for 
review.


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required concerning the 
veteran's claim of service connection for PTSD.  That the 
veteran engaged in combat during service is acknowledged.  

The Board has considered the medical evidence of record, 
which consists of a July 1997 VA examination report recording 
the following diagnosis: "PTSD not established at this time. 
Nightmare [d]isorder established secondary to combat 
experience.  G[lobal] A[ssessment of] F[unctioning score] 90.  
Competent."  The Board observes that VA examiner did not 
explain this diagnosis to adequately distinguish the 
difference between PTSD and nightmare disorder secondary to 
combat. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should arrange and schedule 
the veteran for a new comprehensive 
psychiatric examination in compliance 
with the Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV), including the 
assignment of a Global Assessment of 
Functioning (GAF) score.  The resultant 
examination report should fully explain 
why a diagnosis of nightmare disorder 
secondary to combat, if found to be 
present, is significantly dissimilar from 
a diagnosis of PTSD.

2.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the RO's 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 2 -


